DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              DAVID COHN,
                               Appellant,

                                      v.

         DAMARA COHN and OBO A.R.C., A.E.C, and S.H.C.,
                          Appellee.

                              No. 4D18-3768

                              [August 8, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Samantha Schosberg Feuer, Judge; L.T. Case No.
502018DR008188.

    Michael D. Cirullo, Jr., of Goren, Cherof, Doody & Ezrol, P.A., Fort
Lauderdale, and Joshua K. Friedman and Jason A. Brodie, Boca Raton,
for appellant.

   Damara Cohn, Delray Beach, pro se.

PER CURIAM.

   Affirmed.

GROSS, MAY and CIKLIN, JJ., concur.

                          *           *          *

   Not final until disposition of timely filed motion for rehearing.